DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Examiner suggests changing “the vertical direction” to --a vertical direction-- (line 14).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to lines 3-5 of claim 1, it is unclear what component is “supported on a pair of front side members constituting a vehicle body”, and what component is “located on an outer side of the power unit room in a width direction of a vehicle”.  In addition, it does not appear that Applicant’s fixing-portion connecting rib, fixing portion, or outer peripheral wall is supported on a pair of front side members constituting a vehicle body, or is located on an outer side of the power unit room in a width direction of a vehicle (figures 1, 6).  Clarification and rephrasing are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyahara (US 2006/0284449).  As best understood, Miyahara discloses a vehicle support member (sub-frame #11) that is die-cast (abstract; paragraphs 0008, 0009, 0014, 0019), the vehicle support member comprising:
a fixing portion (including support portion #56, connection portions #57, 58, boss portions #116-118, 131-136; figures 3-5, 9) configured to fix a device arranged in a power unit room (front portion #21; has the ability to so perform; figures 1, 2);
a fixing-portion connecting rib (#141) connecting the fixing portion (#56-58, 116-118, 131-136) and an outer peripheral wall (outer wall of front box body #75; figure 9) supported on a pair of front side members (#23, 25) constituting a vehicle body (#13) and located on an outer side of the power unit room (#21) in a width direction of a vehicle (#12; figures 1, 2);
wherein when viewed in a vertical direction of the vehicle (#12), a boundary of the fixing-portion connecting rib (#141) with the outer peripheral wall (outer wall of front box body #75) is arranged along a straight line extending along a tangential direction of a boundary of the outer peripheral wall with the fixing-portion connecting rib (various ribs shown in figure 9, some of which form 
the vehicle support member (#11) further comprising:
a first fixing portion (one of #131-136) serving as the fixing portion (figure 9);
a second fixing portion (another of #131-136) serving as the fixing portion (figure 9);
a first rib (a diagonally slanted rib #141) serving as the fixing-portion connecting rib and extending from the first fixing portion (one of #131-136) toward the second fixing portion (another of #131-136; figure 9);
a second rib (another diagonally slanted rib #141) serving as the fixing-portion connecting rib and extending from the second fixing portion (another of #131-136) toward the first fixing portion (one of #131-136; figure 9);
a connecting wall (portion of outer wall of front box body #75) that is a part of the outer peripheral wall and connects the first rib (one of #131-136) and the second rib (another of #131-136; figure 9).

[AltContent: textbox (L1)][AltContent: connector]
    PNG
    media_image1.png
    755
    554
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-7 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicle sub-frames comprising fixing portions and ribs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616